DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	The following three groups are subject to Election/Restriction.

Group I 
Claims 1, 3, and 4 are generic to the following disclosed patentably distinct species:
A species involving the secondary value comprising a component overtemperature value.
A species involving the secondary value comprising a component maintenance time.
A species involving the secondary value comprising a component failure time.
A species involving the secondary value comprising a component service life.
A species involving the secondary value comprising an off nominal operating condition affecting a product quality produced by an operation of the industrial production system
A species involving the secondary value comprising a virtual sensor output value.
A species involving the secondary value comprising a process prediction value. 
A species involving the secondary value comprising a process state value. 
A species involving the secondary value comprising a component prediction value. 
A species involving the secondary value comprising a component state value.
A species involving the secondary value comprising a model output value having the plurality of sensor data values from the fused plurality of sensors as an input.

Group II 
Claims 1 and 8 are generic to the following disclosed patentably distinct species:
A species involving the desired output comprising a production output.
A species involving the desired output comprising a quality.
A species involving the desired output comprising an efficiency.
A species involving the desired output comprising a profitability.
A species involving the desired output comprising a purity.
A species involving the desired output comprising a maintenance or service prediction of components in the industrial production system
A species involving the desired output comprising a failure mode prediction.

Group III
Claims 1, 3, and 4 are generic to the following disclosed patentably distinct species:
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and a temperature sensor.
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and a pressure sensor.
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and an electric field sensor.
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and a heat flux sensor.
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and a galvanic sensor.
A species involving the fused plurality of sensors comprising one pairing of a vibration sensor and a magnetic sensor.

The species in each group are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
for each group, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
In each group, the different species require different search strategies. Search findings for one species does not necessarily result in findings for the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined, for each group, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857